FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODNEY L. GARROTT,                               No. 10-35358

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00131-RSM

  v.
                                                 MEMORANDUM *
MICHAEL G LeFRANCIS, Corrections
Officer, King County Dept. of Adult
Detention; KING COUNTY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Washington state prisoner Rodney L. Garrott appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging excessive force against




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him while he was a pretrial detainee. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to exhaust and for clear error

any underlying factual findings. Sapp v. Kimbrell, 623 F.3d 813, 821 (9th Cir.

2010). We affirm.

      The district court properly dismissed Garrott’s action without prejudice

because Garrott failed to exhaust his administrative remedies. See Woodford v.

Ngo, 548 U.S. 81, 93-95 (2006) (requiring proper and timely exhaustion of

prisoner claims). The district court did not clearly err in finding that Garrott failed

to pursue all levels of administrative grievances available to him. Cf. Sapp, 623

F.3d at 822-23 (exhaustion is not required where administrative remedies are

rendered “effectively unavailable”).

      The district court did not abuse its discretion in denying Garrott’s motion for

reconsideration because Garrott failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (reviewing for an abuse of discretion and setting forth requirements for

reconsideration).

      We do not intend this disposition to be used to foreclose any argument

Garrott may raise, or to limit any potential relief to which Garrott may be entitled,

in Garrott’s related action, Garrott v. Stewart, No. 11-35849, which alleges that


                                           2                                     10-35358
defendants violated Garrott’s constitutional rights by actively interfering with his

ability to litigate this action.

       AFFIRMED.




                                           3                                    10-35358